Citation Nr: 1147330	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a temporary total disability evaluation for convalescence following treatment for a service-connected disability.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from January 1983 to May 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

The  issues of entitlement to increased evaluations for a lower back disability, a psychiatric disorder, and a scar been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant is service-connected for chronic active lumbosacral strain with myositis along with disc bulging at L3-L4 and bilateral L5 radiculopathy, insomnia, and scar formation in the lumbosacral area.  

2.  Although the appellant received treatment for his lower back disability and this treatment has included rest, physical therapy, over-the-counter and prescription medications, and analgesics, but this treatment did not include surgery or immobilization of the back.  Moreover, those same medical records do not show treatment for scar formation in the lumbosacral area.


CONCLUSION OF LAW

The appellant's claim for a temporary total rating for convalescence following treatment for a service-connected disability is without legal merit.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.157, 3.400(o)(2), 3.401, 4.30 (2011). Sabonis v. Brown, 6 Vet. App. 426 (1994). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant has come before the VA asking that a temporary total disability evaluation be assigned to him because he was unable to work because of his service-connected back disability.  To support his claim, the appellant has proffered medical evidence showing that because of his lower back disability, he was prescribed rest, physical therapy, steroids, over-the-counter medications, prescription drugs, and analgesics.  He did not, however, undergo surgery on the back nor was the back immobilized in some manner.  The RO has denied the appellant's claim and he has appealed to the Board for review. 

In addition, the Board notes that, in a February 2010 rating decision, the Veteran was awarded entitlement to individual unemployability due to his service-connected conditions, effective February 29, 2008.

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case along with supplemental statements of the case and various notice letters have notified the appellant of any type of evidence needed to substantiate his claim. 

Under VA regulation, a temporary total disability evaluation (100 percent rating) will be assigned if treatment of a service-connected disability resulted in surgery necessitating: 

(1) at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or 
(3) immobilization by cast, without surgery, of one major joint or more. 

See 38 C.F.R. § 4.30(a)(1), (2), (3) (2011).  Extensions of one, two or three months beyond the initial three months may be granted under paragraph (a)(1), (2) or (3) of this section.  See 38 C.F.R. § 4.30(b)(1) (2011).  Extensions of one or more months up to six months beyond the initial six months period may be granted under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  See 38 C.F.R. § 4.30(b)(1) (2011). 

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Appeals for Veterans Claims, hereinafter the Court, citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation, pursuant to 38 C.F.R. § 4.30, is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  The Court has also held that notations in the medical record as to the appellant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden at 430. 

In this instance, the record reflects that the appellant was under the care of private and VA doctors prior to the submission of his claim.  His private doctor provided a notice to the appellant that the appellant could give to his employer that said that the appellant would be absent from work as a result of his lower back disability.  The medical treatment records do show that the appellant received miscellaneous treatment that did not include surgery or immobilization by a cast.  The medical records do not indicate that the appellant's torso was in a plaster or fiberglass cast.  Finally, the medical records do not suggest the appellant was immobilized as a result of his service-connected back disorder. 

In order to receive the temporary total evaluation, the appellant must undergo surgery and/or immobilization as a result of a service-connected disability.  Here, there clearly was not surgery or immobilization.  As the appellant fails to meet an essential legal requirement under the governing regulation, he has not presented a claim upon which relief can be granted.  As the appellant has failed to state a claim upon which relief can be granted, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a temporary total disability evaluation for convalescence following treatment of a service-connected disability is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


